Citation Nr: 0418862	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1959 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) Detroit, 
Michigan, which continued a 10 percent disability rating for 
tinea pedis.  

In October 2002, the veteran gave personal testimony, at a 
travel Board hearing, before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In November 2003, 
the Board remanded the issue of entitlement to an increased 
rating for a tinea pedis disability for further development.  
The RO has complied with the Board's November 2003 Remand.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  Prior to August 30, 2002, the veteran's tinea pedis 
disability was manifested by itching, without evidence of 
marked disfigurement or extensive lesions..  

3.  Effective August 30, 2002, the veteran's tinea pedis 
involved 5 percent or less of body surface, allowed for the 
use of corticosteroids as needed, included itching, but was 
without evidence of marked disfigurement or extensive 
lesions.  


CONCLUSION OF LAW

Prior to and effective August 30, 2002, the schedular 
criteria for a rating in excess of 10 percent for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7813, 7806 
(2002) and Diagnostic Codes 7813, 7806 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  

In the veteran's case, the rating decision of March 2002 was 
issued prior to the veteran being adequately notified of the 
VCAA requirements.  By correspondence dated in October 2002, 
the veteran received information pertaining to VCAA.  A 
January 2003 Board Development Request letter informed the 
veteran of what information was still needed to substantiate 
his claim for entitlement to an increased rating for tinea 
pedis.  

In April 2003, the veteran received a correspondence 
regarding the development of the veteran's claim for an 
increased rating.  The correspondence informed the veteran of 
what had been done on his behalf, to assist him with his 
claim and what he was required to do to move his claim 
forward.  Additionally, the appropriate VCAA law and 
regulations were contained in both the statement of the case 
and the supplemental statement of the case.  

In order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decision of the 
RO, which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the veteran 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
veteran of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the veteran.  

The Board concludes that discussions contained in the March 
2002 rating decision, the June 2002 SOC, the October 2002 
correspondence pertaining to VCAA, the January 2003 Board 
Development Request letter, the April 2003 correspondence 
pertaining to VCAA and the February 2004 SSOC have provided 
the veteran with sufficient information regarding the 
applicable regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

In October 2001, the veteran submitted his claim for 
entitlement to an increased disability rating, in excess of 
10 percent, for tinea pedis.  He maintains that due to the 
severity of the blistering experienced on his feet, he is 
entitled to a disability rating in excess of 10 percent.  

Associated with the claims file are VA progress notes, dated 
from 1996 to January 2001.  These records show that the 
veteran was treated for tinea pedis.  He was seen for 
complaints of chronic, painful bullae on his feet, scaly feet 
and itching.  In May 2000, VA treatment records show 
treatment for painful fluid filled bullae on his feet.  In 
October 2000, it was remarked that there were crusted papules 
on the right foot, possibly indicative of healing.  The 
assessment was tinea pedis, slightly improved with 
medication.  In January 2001, the examiner could find no 
tinea pedis between the toes or plantar surface of the right 
foot.  There were scales on the heel.  The assessment was 
resolved bullous tinea pedis.  

On VA examination, dated in February 2002, the veteran's 
heels were scaly, bilaterally, with nummular dermatitis over 
both legs.  His feet were positive for fungal hyphae.  The 
examination revealed persistence of tinea pedis.  The 
eruption was itchy and was unresponsive to recent attempts of 
treatment.  Review of the veteran's chart failed to reveal 
any attempt to use a systemic drug, other than Ketoconazole. 
The examiner reported that the veteran had multiple episodes 
of blistering fungal infections, dating from the 1980s 
through the 1990s.  The examiner opined that dermatophytosis 
is tinea pedis.    Photographs of the veteran's feet were 
obtained and associated with the claims file.  

VA treatment records, dated from January 2002 to August 2002, 
showed complaints of blisters on his feet and a history of 
dysidrosis of the feet.  In July 2002, the veteran was seen 
at the dermatology clinic for a blister on the foot.  The 
area was scraped for a fungal culture.  In August 2002, the 
mycology final report was that no fungus was isolated after 4 
weeks.

A statement submitted in October 2002, by a VA Dermatologist, 
was to the effect that the veteran had a long history of 
tinea pedis and vesicular/bullous disease of his feet.  The 
tinea pedis disability involved severe itching.  The bullous 
lesions are severely painful and crippling at the worse 
stage.  The bullae were tense, painful and ranged in size 
from 3 centimeters to a few millimeters in diameter.  

The veteran also gave personal testimony in October 2002, 
before the undersigned, at a travel Board hearing.  During 
the hearing, the veteran testified that he experienced 
constant itching, boils and lesions that were painful.  He 
testified that the lesions are located at his ankle.  He was 
retired, so the lesions did not affect his employment; 
however, the lesions affected him socially.  For example, he 
was not able to enjoy his time at the pool because the 
blisters were open and it would not have been appropriate to 
get in the pool with open blisters.  He testified that the 
blisters that he experienced were more severe during the 
summer months.  

Treatment records from August 2002 to February 2003 show that 
the veteran was seen for complaints of continued outcropping 
of itchy blisters on his feet.  He was prescribed Lamisil for 
months, with no success in treating the blisters he 
experienced.  He was also prescribed Temovate, qd (once 
daily).  A December 2002 dermatology progress note revealed 
several round scaling plaques with hyperpigmentation.  The 
assessment was likely nummular eczema.  In February 2003, he 
presented with a patch of nummular eczema on the right lower 
extremity. 

On VA dermatology examination dated in April 2003, the  
veteran related that the blisters and boils he experienced 
occurred more during the summer months.  These ruptures 
caused incapacitating pain in fissures along with blisters 
for four to five days each month.    On physical examination, 
the tops of the feet were hyperpigmented and slightly 
lichenified.  There were 2 areas of nummular plagues on the 
left leg, measuring 
4 X 1.5 cm and 4 X 3 cm.  The soles of the feet were scaly.  
The fourth web space of the right foot showed friable scale.  
There were dystrophic toenails on both feet.  
Three percent of the total body surface area of the dorsal 
aspect of both of the veteran's feet was covered by a rash.  
The examiner later notes that the percentage was actually 5 
percent.  Two percent of the total body surface area had leg 
nummular dermatitis on the legs.  Approximately 0.2% of the 
total body surface was comprised of the scaly rash on the 
lateral aspect of the index fingers of both hands.  

There was a noticeable eczematous rash that was not overly 
repugnant and there was no abnormal smell or fissures.  No 
bullae were present at the time of the examiner's opinion.  
Photographs were taken, showing bullae on the veteran's legs 
and ankles.  However, there was no documentation that the 
bullae were on the soles of the feet.  The examiner was 
unable to render an opinion regarding incapacitation because 
the examination took place in April.  The veteran had 
maintained that his tinea pedis disability affects him more 
severely during the summer months.  

The final diagnosis was tinea pedis of the feet with tinea 
unguium of the toenail, nummular dermatitis, by history and 
photographs.  

VA treatment records dated in May 2003 to November 2003 
showed that the veteran was seen for complaints of itching 
and blisters.  These records show a diagnosis of, and 
treatment for, nummular eczema and xerosis.  In June 2003, it 
was remarked that the veteran was not using the medication 
regularly.  He had painful pustular nodules on the feet.  
These were incised and drained. 

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change. See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, in 
light of the reasons set forth below, the veteran's tinea 
pedis disability will be rated under the criteria in effect 
prior to August 30, 2002, as those criteria are more 
favorable.  

Prior to August 30, 2002, disabilities such as tinea pedis 
were encompassed in Diagnostic Code 7813 were rated under 
Diagnostic Code 7806.  Under Diagnostic Code 7806, in effect 
before August 30, 2002, a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 30 
percent rating was warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent disability rating was warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Codes 7813-
7806. 

Effective August 30, 2002, the rating criteria for Diagnostic 
Codes 7813 and 7806 were amended.  Diagnostic Code 7813 now 
provides that disabilities, such as the veteran's, are rated 
either as scars or dermatitis (7806), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813-7806. 

Under the revised Diagnostic Code 7806, a 60 percent 
disability rating is warranted if more than 40 percent of the 
entire body, or more than 40 percent of exposed areas, is 
affected, or if constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, is 
required during the preceding 12 months.  

A 30 percent evaluation is warranted if 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas, is 
affected, or if systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, is required for six weeks or 
more, but not constantly, during the preceding 12 months.  

A 10 percent disability rating is warranted where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

Analysis

Increased rating for a tinea pedis disability, from October 
2001 to August 30, 2002

In March 2002, the RO continued the 10 percent disability 
rating for tinea pedis, which was originally rated under 
Diagnostic Code 7813.  The complete regulation is stated 
above.  

A 30 percent disability rating for tinea pedis was warranted 
where the veteran experienced constant exudation or itching, 
extensive lesions, or marked disfigurement.  

The medical evidence of record shows that the veteran had a 
history of severe itching of the feet and painful bullae on 
his feet.  In May 2000, the veteran was treated for tinea 
pedis.  Physical examination revealed several fluid filled 
bullae on his right heels.  However, in the following months, 
the outbreak subsided with treatment.

VA treatment records ending in August 2000 revealed that the 
veteran was seen for evaluation of a rash and blisters on his 
feet.  VA progress notes, with dates ending in January 2001 
show that the veteran was treated with some success for these 
painful bullae, as well as lesions, and the assessment was 
resolved bullous tinea pedis.  Additional VA treatment 
records, dated from January 2002 to August 2002, show 
complaints of blisters on his feet and a history of 
dysidrosis of the feet.  

VA examination dated in February 2002 show that the examiner 
reported that the veteran was seen multiple times for 
blistering eczematous dermatitis, with no clear response to 
strong topical steroid medication, or topical antifungal 
medication.  

The Board concludes that the medical evidence of record does 
supports a finding that the veteran's tinea pedis is marked 
by itching.  However, there is no evidence in the record that 
there is marked disfigurement or extensive lesions.  In fact, 
the total percentage of involvement of the feet is five 
percent or less.  Therefore in applying the criteria in 
effect prior to August 30, 2002, there is no basis upon which 
to award a higher rating.  

To conclude, from October 2001 to August 29, 2002, the 
criteria for an increased rating have not been met.  

Increased rating for a tinea pedis disability, from August 
30, 2002

Effective August 30, 2002, the criteria for rating 
disabilities of the skin under 38 C.F.R. § 4.118 were 
revised.  The complete revised criteria have been stated 
above.  A review of the evidence leads the Board to conclude 
that the old and the revised regulations are equally 
beneficial to the veteran.

In the veteran's case the predominant disability is 
dermatitis.  Therefore, the applicable Diagnostic Code for 
rating the disability is Diagnostic Code 7806.  

Under the old regulations, there is no evidence in the record 
that there is marked disfigurement or extensive lesions.  In 
fact, the total percentage of involvement of the feet is five 
percent or less.  Therefore in applying the criteria in 
effect prior to August 30, 2002, there is no basis upon which 
to award a rating greater than 10 percent.  

In applying the regulations effective August 30, 2002, the 
veteran has not offered any medical evidence tending to show 
that 20 to 40 percent of the veteran's entire body was 
affected by his disability, or that 20 to 40 percent of the 
exposed areas were affected.  However, there is medical 
evidence indicating that the veteran is on systemic therapy 
such as corticosteroloids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

The Board observes that VA treatment records show that, in 
August 2002, the veteran was prescribed Temovate, a 
corticosteroid, for treatment of itchy blisters on his feet, 
for daily use.  However, it cannot be concluded that the 
total duration of the use of this drug was 6 weeks or more.  

The Board concludes that under both the old and new rating 
criteria, a rating of no more than 10 percent is merited.   


ORDER

A disability rating in excess of 10 percent, for tinea pedis, 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



